    Case 1:20-cv-00183-JDL Document 9 Filed 07/23/20 Page 1 of 5                       PageID #: 148



                               UNITED STATES DISTRICT COURT
                                    DISTRICT OF MAINE
JOSEPH JURKENAS, et al.,                          )
                                                  )
                  Plaintiffs                      )
                                                  )
          v.                                      )       1:20-cv-00183-JDL
                                                  )
CITY OF BREWER, et al.,                           )
                                                  )
                  Defendants                      )


                       RECOMMENDED DECISION AFTER REVIEW
                            OF PLAINTIFF’S COMPLAINT

          In their amended complaint,1 Plaintiffs describe a series of events related to their

occupancy and alleged removal from certain property in Brewer, Maine. (Complaint, ECF

No. 1.) Plaintiffs seek relief pursuant to 42 U.S.C. § 1983 and name the City of Brewer

and two city employees as defendants.

          Plaintiffs also filed an application to proceed in forma pauperis (ECF No. 2), which

application the Court granted. (ECF No. 3.) In accordance with the in forma pauperis

statute, a preliminary review of Plaintiffs’ amended complaint is appropriate. 28 U.S.C. §

1915(e)(2). Following a review of the amended complaint, I recommend the Court dismiss

Plaintiffs’ claims other than their claim that the defendants unlawfully deprived them of

their home under the color of state law.




1
    The Court granted Plaintiffs’ motion to amend the complaint. (Order, ECF No. 7.)
 Case 1:20-cv-00183-JDL Document 9 Filed 07/23/20 Page 2 of 5                PageID #: 149



                                  STANDARD OF REVIEW

       When a party is proceeding in forma pauperis, “the court shall dismiss the case at

any time if the court determines,” inter alia, that the action is “frivolous or malicious” or

“fails to state a claim on which relief may be granted.” 28 U.S.C. § 1915(e)(2)(B).

“Dismissals [under § 1915] are often made sua sponte prior to the issuance of process, so

as to spare prospective defendants the inconvenience and expense of answering such

complaints.” Neitzke v. Williams, 490 U.S. 319, 324 (1989).

       When considering whether a complaint states a claim for which relief may be

granted, courts must assume the truth of all well-plead facts and give the plaintiff the

benefit of all reasonable inferences therefrom. Ocasio-Hernandez v. Fortuno-Burset, 640

F.3d 1, 12 (1st Cir. 2011). A complaint fails to state a claim upon which relief can be

granted if it does not plead “enough facts to state a claim to relief that is plausible on its

face.” Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 570 (2007). “The relevant question

... in assessing plausibility is not whether the complaint makes any particular factual

allegations but, rather, whether ‘the complaint warrant[s] dismissal because it failed in toto

to render plaintiffs’ entitlement to relief plausible.’” Rodríguez–Reyes v. Molina–

Rodríguez, 711 F.3d 49, 55 (1st Cir. 2013) (quoting Twombly, 550 U.S. at 569 n. 14).

       Although a pro se plaintiff’s complaint is subject to “less stringent standards than

formal pleadings drafted by lawyers,” Haines v. Kerner, 404 U.S. 519, 520 (1972), the

complaint may not consist entirely of “conclusory allegations that merely parrot the

relevant legal standard,” Young v. Wells Fargo, N.A., 717 F.3d 224, 231 (1st Cir. 2013).

See also Ferranti v. Moran, 618 F.2d 888, 890 (1st Cir. 1980) (explaining that the liberal

                                              2
    Case 1:20-cv-00183-JDL Document 9 Filed 07/23/20 Page 3 of 5                        PageID #: 150



standard applied to the pleadings of pro se plaintiffs “is not to say that pro se plaintiffs are

not required to plead basic facts sufficient to state a claim”).

                                              DISCUSSION

        According to the complaint, as amended, and the exhibits, Joseph and Patricia

Jurkenas lived in Brewer with Patricia’s mother, Marie Pozniak. In October 2013, while

Marie was recovering from surgery, they began having difficulties with City officials and

local police. Plaintiffs allege the difficulties centered on the adequacy of the care Marie

was receiving in the home, and their requests for ambulance assistance. Plaintiffs assert

that, in May 2014, City officials used baseless reasons to prevent Plaintiffs from remaining

in their home. Plaintiffs assert that the City has approved tenants to rent the same structure

in the following years but continues to prevent Plaintiffs from occupying the property.

        Viewing the allegations most favorably to Plaintiffs, which the Court must do at this

stage of the proceedings, and recognizing that in its review of Plaintiff’s complaint, because

Plaintiffs are proceeding pro se, the Court must apply “less stringent standards than formal

pleadings drafted by lawyers,” Haines, 404 U.S. at 520, because Plaintiffs’ allege that they

were unable to participate in the proceeding at which the decision to remove them from the

property was made, Plaintiffs have asserted enough facts to proceed on their claim that the

defendants wrongfully deprived them of their home under color of state law.2


2
  That issue could be legally characterized in several closely-related ways. Courts have considered claims
of wrongful or malicious eviction or condemnation under the heading of the Fifth Amendment Takings
Clause, the procedural and substantive guarantees of the Due Process Clauses, the Fourth Amendment, and
the class-of-one doctrine of the Equal Protection Clause. See e.g., Knick v. Twp. of Scott, Pennsylvania,
139 S. Ct. 2162, 2168 (2019) (“the property owner has suffered a violation of his Fifth Amendment rights
when the government takes his property without just compensation, and therefore may bring his claim in
federal court under § 1983 at that time”); Kelley v. LaForce, 288 F.3d 1, 8 n.4 (1st Cir. 2002) (noting lack

                                                     3
 Case 1:20-cv-00183-JDL Document 9 Filed 07/23/20 Page 4 of 5                        PageID #: 151



(Attachments, ECF Nos. 1-2, 1-3, 1-4.) Plaintiffs’ remaining allegations and claims,

however, are not actionable. For example, Plaintiffs assert that certain conduct amounted

to kidnapping, and Plaintiffs ask the Court to initiate criminal charges against one of the

named defendants. However, “the power to prosecute” is “one of the core powers of the

Executive Branch of the Federal Government,” not the Judicial Branch, United States v.

Armstrong, 517 U.S. 456, 467 (1996), and while Plaintiffs are free to bring matters to the

attention of the relevant state or federal executive branch officials, private citizens have no

authority to themselves initiate criminal proceedings in federal court. See Linda R.S. v.

Richard D., 410 U.S. 614, 619 (1973); Cok v. Cosentino, 876 F.2d 1, 2 (1st Cir. 1989). In

addition, to the extent Plaintiffs allege an “ongoing” violation of their rights (Attachment,

ECF No. 1-1), Plaintiffs have alleged no facts that would support such a claim.

                                           CONCLUSION

       Based on the foregoing analysis, after a review in accordance with 28 U.S.C. § 1915,

I recommend the Court dismiss all claims asserted by Plaintiffs except their claim that the

defendants unlawfully deprived them of their home under the color of state law.

                                              NOTICE

              A party may file objections to those specified portions of a magistrate
       judge’s report or proposed findings or recommended decisions entered
       pursuant to 28 U.S.C. § 636(b)(1)(B) for which de novo review by the district
       court is sought, together with a supporting memorandum, within fourteen
       (14) days of being served with a copy thereof.

of clarity between procedural due process claim, substantive due process claim, and Fourth Amendment
claim, but reversing and remanding on due process issues); Cozzo v. Tangipahoa Par. Council--President
Gov’t, 279 F.3d 273, 290–91 (5th Cir. 2002) (discussing the relationship between substantive due process
rights and the Fourth Amendment in this context); Shapiro v. Willowbrook Home LLC, No. SACV 13-
1478-JAK JEM, 2014 WL 3706703, at *8 (C.D. Cal. June 23, 2014) (analyzing a wrongful eviction equal
protection class-of-one claim).

                                                   4
 Case 1:20-cv-00183-JDL Document 9 Filed 07/23/20 Page 5 of 5                PageID #: 152




             Failure to file a timely objection shall constitute a waiver of the right
      to de novo review by the district court and to appeal the district court’s order.

                                                  /s/ John C. Nivison
                                                  U.S. Magistrate Judge

Dated this 23rd day of July, 2020.




                                             5
